PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Lesniak et al.
Application No. 16/553,540
Filed: 28 Aug 2019
For: FAN BRAKE CONTROL SYSTEM

:
:
:	DECISION ON PETITION
:
:

This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed December 23, 2021, to revive the above-identified application.1

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Michael J. Seymour appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he/she is authorized to represent the particular party on whose behalf he/she acts.

The petition is GRANTED.

This application became abandoned for failure to timely pay the issue fee and file an inventor’s oath or declaration or substitute statement, as required by the Corrected Notice of Allowance and Fee(s) Due (Notice) mailed January 7, 2021, which set a statutory period for reply of three months. Accordingly, the application became abandoned on April 8, 2021. A Notice of Abandonment was mailed on April 26, 2021.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an Oath or Declaration for joint inventor John W. Stacks, III., and the Part B-Fee(s) Transmittal form to reapply the issue fee of $1,200.00 (2) the petition fee of $2,100.00 and (3) a proper  statement of unintentional delay.

This application is being retained in the Office of Petitions for consideration of the Petition to Withdraw from Issue under 37 CFR 1.313 filed December 23, 2021.

Telephone inquiries concerning this decision should be directed to Jamice Brantley at (571) 272-3814.


/JAMICE T BRANTLEY/
Jamice T BrantleyParalegal Specialist, Office of Petitions                                                                                                                                                                                                     


    
        
            
    

    
        1 The renewed petition and three-month extension of time filed December 23, 2021, are accepted as being timely filed within two months of the decision mailed August 17, 2021.